           Case 1:18-cr-00457-JGK Document 91 Filed 09/14/20 Page 1 of 1

                                                                                                 ~ ·~. . . . :: . . -         - -·-                            . ~--··- ~:. -_·:·•.·-= .
                                                                                                 ll,')"T)~ ..,l· )t,,.TV
                                                                                                           ...                ...:, ..:,          ;,"! ,,

UNITED STATES DISTRICT COURT                                                                              nnc'Jl'.,-1'-;:;' n·
                                                                                                     ;~ lI - -   -              ""   -      .   ' ..J"'"',..
SOUTHERN DISTRICT OF NEW YORK                                                                        Il r. -. )=; ("''1'\'f"\ •• ·,·: r • ,.
                                                                                                     t f~ L - • - ·                       .1. _ \.. • •    'C.a.   -
                                                                                                                                                                       I
                                                                                                                                                                           -
                                                                                                                                                                               r ' ' ,-\ r .
                                                                                                                                                                               •   1     -

--------------------------------------------------------------X                                          ;.'t
                                                                                                     , I --- . ,.. _
                                                                                                                         ·.c.    :J· t.
UNITED ST A TES OF AMERICA
                                                                                                                                                                       18 er 457 (JGK)
                      -against-
                                                                                                                                 SPEEDY TRIAL ORDER
BETSY MONT AL VO and MARITES MENOR,
                          Defendant.
--------------------------------------------------------------X
JOHN G. KOEL TL, DISTRICT JUDGE:

         The parties are directed to appear for a conference on Monday, November 3, 2020, at

10:00am, before the Honorable John G. Koeltl.

         The Court prospectively excludes the time from today until November 3, 2020 in calculating

the speedy trial date under 18 U.S.C. 3161 in order to assure effective assistance of counsel and

because the ends of justice served by ordering such a continuance outweigh the best interest of the

public and the defendant in a speedy trial pursuant to 18 U.S.C . § 3161 (h)(7)(A) .

SO ORDERED.


                                                                ~ &~                                                                                               KOELTL
                                                                                    UNITED ST ATES DISTRICT JUDGE
Dated: New York, New York
       September 14, 2020

                                                    ~   . . - - - ••- .,_ _·•- --- ~•· -••Jr---- - - : •- {
                                                   li !.J~T)S, ::; l J"'J' . :·
                                                    1;00c-: p.,c~: !:
                                                    'lr, 1-- ,-,'1,.,,,... -., ·r . ,. ,
                                                                                1
                                                                                                                 T ,,- 1·
                                                                                                                             1- '
                                                                                                                                     1    r     L         -,
                                                    1· ~.....1L- ' -   .11,,.       \."   .. .   •                   -   ·                 -         -
                                                    ':
                                                                                -- ·             -- - ' l:..;J,..· - --- - ;
                                                                                                          1/ I Tf ';OJ-O
